 Case: 2:19-cv-04396-ALM-EPD Doc #: 14 Filed: 07/16/20 Page: 1 of 1 PAGEID #: 66




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

ESTATE OF ROGER G. HEISER,                          :
                                                    :   Case No. 2:19-cv-04396
              Plaintiff,                            :
                                                    :   JUDGE ALGENON L. MARBLEY
       v.                                           :
                                                    :   Magistrate Judge Deavers
BARNES & NOBILE BOOKSELLERS, INC.,                  :
et al.,                                             :
                                                    :
              Defendants.                           :

                                           ORDER

       This matter is before the Court on Chief Magistrate Judge Deavers’ Report and

Recommendation dismissing the claims against Defendant EMCO-Taylor Elevator Company

(a/k/a Schindler Corporation) without prejudice for a failure to timely effect service of process

pursuant to Federal Rule of Civil Procedure 4(m). Doc. 13. The parties had fourteen (14) days to

file any Objections to the Report and Recommendation and that time has now passed with no

Objections.   After reviewing the Report and Recommendation, this Court finds that Chief

Magistrate Judge Deavers reached the correct conclusion. Accordingly, the Court ACCEPTS and

ADOPTS Chief Magistrate Judge Deavers’ Report and Recommendation as this Court’s findings

of fact and conclusions of law. The claims against Defendant EMCO-Taylor Elevator Company

are hereby DISMISSED WITHOUT PREJUDICE pursuant to Rule 4(m) for a failure to timely

effect service of process. The claims against Defendant Barnes & Nobile Booksellers, Inc.,

however, remain in play.

       IT IS SO ORDERED.


                                            ALGENON L. MARBLEY
DATED: July 16, 2020                        CHIEF UNITED STATES DISTRICT JUDGE
